DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20160286862 (Silvetrini hereinafter) in view of US 20140353856 (Dubief hereinafter) and further in view of US20150245661 (Milin hereinafter).
Regarding claim 21, Silvetrini teaches a cartridge assembly for an aerosol-generating system, the cartridge assembly comprising: a cartridge (6 and 10) comprising: at least one compartment having an air inlet (26a, 26b) and an air outlet (unlabeled arrows in Fig. 3B); a mouthpiece comprising a mouthpiece cavity (28), wherein a downstream end of the cartridge is received within the mouthpiece cavity (Fig. 3B), a mouthpiece wall portion extending across a downstream end of the mouthpiece cavity (22), the mouthpiece wall portion comprising a mouthpiece air inlet (shown in Fig. 3B), and a mouthpiece actuation portion on an inner surface of the mouthpiece cavity and engaged with at least one cartridge actuation portion (the portion where the mouthpiece cavity and the cartridge are in contact in Fig. 3B); and a cartridge cover (24), wherein the cartridge cover actuation portion on an inner surface of the cartridge cover cavity and engaged with the at least one cartridge actuation portion (the portion where the cartridge cover and the cartridge are in contact in Fig. 3B). 
Silvetrini does not expressly teach or suggest that the cartridge cover wall portion comprises a cartridge cover air inlet or that the at least one cartridge actuation portion.
 Dubief teaches an aerosol generating device with a cartridge (103) and a cartridge cover (105) that has air inlets (123) that allow air flow to be controlled (abstract). It would have been obvious for one of ordinary skill in the art at the time of the invention to have the 
The combined teachings of Silvetrini and Dubief do not expressly teach how the cartridge assembly components are connected, and specifically that the cartridge actuation portion and the cartridge cover actuation portion are configured so that the cartridge cover is helicoidally moveable with respect to the cartridge and wherein the at least one cartridge actuation portion and the mouthpiece actuation portion are configured so that the mouthpiece is helicoidally moveable with respect to the cartridge.
Milin teaches an aerosol generating device where the component parts are connected via threads ([0005]). It would have been obvious for one of ordinary skill in the art at the time of the invention to have made the cartridge assembly components of modified Silvetrini connected via threads, as taught by Milin, with a reasonable expectation of success and predictable results. Since the threading results in a helicoidally movement between the component parts, the cartridge cover is helicoidally moveable with respect to the cartridge and the mouthpiece is helicoidally moveable with respect to the cartridge.

Allowable Subject Matter
Claims 22-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

US 20150342256 teaches a cartridge assembly for an aerosol-generating system with longitudinal slots and no projection (Fig. 2). 
US 20120318283 teaches a cartridge assembly for an aerosol-generating system with a locking claw projection and a hook-shaped engagement slot (Fig. 7). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662.  The examiner can normally be reached on Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



YANA B. KRINKER
Examiner
Art Unit 1747



/YANA B KRINKER/Examiner, Art Unit 1747                           


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747